Citation Nr: 1202294	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  99-20 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1982 to June 1986.  He also served on active duty from May 1989 to April 1994.  He is a Persian Gulf War Veteran.  

The Veteran also served in the Texas National Guard from February 1995 to December 1998.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 1998 of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2000, the Veteran appeared at a hearing.  A transcript of the hearing is in the claims file.

In January 2001, April 2003, December 2005, May 2009, and October 2010 the Board remanded the matter for further development.  A remand for compliance with the Board's 2009 and 2010 remand directives is necessary. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  



REMAND

In May 2009, the Board requested an opinion as to whether the Veteran's claimed headaches were aggravated by his service-connected heart disability.  On VA examination in June 2010, the VA examiner did not fully address the question of aggravation. 




In its October 2010 remand, the e Board requested confirmation as to whether the Veteran was on active duty for training in July 1996, and, if so, whether his National Guard service was federalized.  Although the Veteran has submitted a document which shows that he was on active duty for training from June 19th to July 13th, 1996, there is no indication as to whether this was federalized service under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  Remand for compliance with the Board's 2010 remand directive is necessary.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance on the theory of secondary service connection. 

2.  Request records from April 1994 from the El Paso VA Clinic. If no records do not exist or further attempts to obtain the records would be futile, notify the Veteran in compliance with 38 C.F.R. § 3.159(e).

3.  Ask the proper custodian of the Texas Army National Guard whether Orders 3-63 for active duty for training were authorized under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  

4.  Afford the Veteran an examination by a VA physician, who has not previously examined the Veteran to determine: 

Whether the current headaches were aggravated by the service-connected heart disability. 




In this context, the term "aggravation" means a permanent increase in severity; that is, an irreversible worsening of headaches beyond the natural clinical course due to the service-connected heart disability as contrasted to temporary or intermittent flare-ups of symptoms.

In formulating the opinion, the VA examiner is asked to consider these significant facts:  

In April 1994, the Veteran separated from active duty service.  His five year tour of duty included service in the Southwest Asia Theater of Operations during the Persian Gulf War.

In February 1995 the Veteran enlisted in the Texas Army National Guard.

In July 1996, the Veteran complained of headaches.  

In December 1997 the Veteran filed his claim of service connection for headaches.

On VA examination in June 1998, the Veteran complained of persistent headaches every two to three weeks since July 1996.  The diagnosis was migraine headaches.

On VA examination in April 2001, the Veteran complained of headaches approximately every two weeks.  



On VA examination in May 2006, the Veteran complained of headaches for the past ten years, which had increased to daily occurrence.  A CT scan of the brain in January 2006 found no significant intracranial abnormalities.  The diagnosis was tension headaches. 

On VA examination in January 2009, there was reference to CT scan in November 2009 that showed mild atrophy.  

If, after a review of the record, an opinion on causation or aggravation is not possible without resort to speculation, please clarify whether an opinion on causation or aggravation cannot be rendered because there are several potential etiologies; for example, the service-connected disability is not more likely than any other to cause or to aggravate the Veteran's headaches, or that an opinion on causation or on aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's claims file must be made available to the VA examiner for review.

5.  After the above development, adjudicate the claim of service connection for headaches.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.





The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


